DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evjen et al. (WO 2008/048625).
With respect to claim 1, Evjen et al. teach a vibration output apparatus comprising a vibration transmission member formed by integrating a body plate (Fig.2D, Item 16) and a support 5portion (Fig.2D, Item 42), the body plate having an opposite surface opposite to a vibration surface of a vibration plate (Fig.2D, structure supporting Item 20) and forming an opposite space between the vibration surface and the opposite surface, the support portion being in contact with the vibration plate and supporting the body plate (Fig.2D); an acoustic vibration output unit (Fig.2D, Item 20) disposed on a rear surface of the opposite surface of the body plate and configured to output an acoustic vibration; and 10a cushion (Fig.2D, Item 28) disposed in the opposite space so as to be in contact with the vibration surface and the opposite surface, wherein the support portion is not in contact with the cushion (Fig.2D).  
With respect to claim 3, Evjen et al. teach wherein the body plate (Fig.2D, Item 16) is formed of an elastic material (¶ [0014]) capable of causing the opposite surface to vibrate in an arc shape using the support portion as a point of support, and 25the cushion is disposed in the opposite space so as to contact a portion serving as an antinode of the vibration of the opposite surface when the body plate vibrates in the arc shape (inherently taught by Evjen et al. configuration).  
With respect to claim 4, Evjen et al. teach wherein - 19 -the body plate is formed of a material having excellent heat dissipation performance (¶ [0014]), and a heat dissipation space (Fig.2D, Item 22) is secured between the support portion and the cushion.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Evjen et al. (WO 2008/048625).
Evjen et al. teach the limitations already discussed in a previous rejection and wherein 15the support portion comprises a first support portion (Fig.2D, top Item 42) formed on a first end of the body plate; and a second support portion (Fig.2D, bottom Item 42) formed on a second end of the body plate, but fail to disclose the cushion comprises a plurality of cushions disposed in the opposite space, and the cushions are spaced in accordance with a distance from the first support portion to 20the second support portion.  
The Examiner considers that it would have been an obvious matter of design choice to provide the cushion comprising a plurality of cushions disposed in the opposite space, and the cushions are spaced in accordance with a distance from the first support portion to 20the second support portion because it would tune the system to exhibit a predetermined acoustic performance as necessitated by the specific requirements of the particular application. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 29, 2022